Exhibit 13.1 2010 Annual Report Table of Contents Stockholder Information 1 Financial Highlights 2 Letter to Stockholders 3 Report of Independent Registered Public Accounting Firm 4 Consolidated Balance Sheets 5 Consolidated Statements of Income 6 Consolidated Statements of Changes in Stockholders’ Equity 7 Consolidated Statements of Cash Flows 8 Notes to Consolidated Financial Statements 9 Management’s Discussion and Analysis 37 Stockholder Information Annual Meeting The annual meeting of stockholders will be held at 1:00 p.m. on May 10, 2011, at The Grayson National Bank Conference Center, 558 East Main Street, Independence, Virginia, located in the Guynn Shopping Center. Requests for Information Requests for information should be directed to Mrs. Brenda C. Smith, Corporate Secretary, at The Grayson National Bank, Post Office Box 186, Independence, Virginia, 24348; telephone (276) 773-2811. Independent Registered Public Accounting Firm Stock Transfer Agent Elliott Davis, LLC
